Case 3:18-cr-00105-TAD-KLH Document 52 Filed 09/24/20 Page 1 of 2 PageID #: 273




                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

  UNITED STATES OF AMERICA                        *    CRIMINAL NO. 3:18-CR-00105


  vs.                                             *    JUDGE TERRY A. DOUGHTY

  JAQUIRRO T. SCOTT                               *    MAG. JUDGE KAREN L. HAYES

                                   MEMORANDUM ORDER

        Pending here is Defendant Jaquirro T. Scott’s (“Scott”) Motion to Alter or Amend

 Judgment and Reconsideration of Order Denying Movant’s Section 2255 Motion [Doc. No. 51].

 Scott requests the Court reconsider its Ruling and Judgment denying Scott’s Motion Under 28

 U.S.C. § 2255 [Doc. Nos. 46, 47].

        A Rule 59(e) motion calls into question the correctness of a judgment. In re Transtexas

 Gas Corp., 303 F.3d 571, 581 (5th Cir. 2002). Rule 59(e) serves “‘the narrow purpose of allowing

 a party to correct manifest errors of law or fact or to present newly discovered evidence.’”

 Basinkeeper v. Bostick, 663 F. App’x 291, 294 (5th Cir. 2016) (quoting Waltman v. Int'l Paper

 Co., 875 F.2d 468, 473 (5th Cir. 1989)). Amending a judgment is appropriate under Rule 59(e):

 “‘(1) where there has been an intervening change in the controlling law; (2) where the movant

 presents newly discovered evidence that was previously unavailable; or (3) to correct a manifest

 error of law or fact.’” Berezowsky v. Rendon Ojeda, 652 F. App’x 249, 251 (5th Cir. 2016) (quoting

 Demahy v. Schwarz Pharma, Inc., 702 F.3d 177, 182 (5th Cir. 2012)).

        Because Rule 59(e) has a “narrow purpose,” the Fifth Circuit has “observed that
Case 3:18-cr-00105-TAD-KLH Document 52 Filed 09/24/20 Page 2 of 2 PageID #: 274




 ‘[r]econsideration of a judgment after its entry is an extraordinary remedy that should be used

 sparingly.’” Id. (quoting Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004). Thus, “a

 motion for reconsideration ‘is not the proper vehicle for rehashing evidence, legal theories, or

 arguments that could have been offered or raised before the entry of judgment.’” Id. (quoting

 Templet, 367 F.3d at 479).

        Although Scott disagrees with the Court’s determination in this case, the Court has

 previously considered and rejected his arguments and finds no reason to alter or amend the

 Ruling and Judgment. Accordingly,

        IT IS ORDERED that Scott’s Motion to Alter or Amend Judgment and Reconsideration

 of Order Denying Movant’s Section 2255 Motion [Doc. No. 51] is DENIED.

        Monroe, Louisiana, this 24th day of September, 2020.



                                                     ____________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
